Citation Nr: 0905803	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right total knee 
replacement, to include as secondary to service-connected pes 
planus.

2.  Entitlement to service connection for a left total knee 
replacement, to include as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1943 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 and August 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in January 
2009; a transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran's right total knee 
replacement is due to any incident or event from active 
military service, or can be presumed to have been incurred in 
service, to include as secondary to service-connected 
bilateral pes planus, on either a causation or aggravation 
basis.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's left total knee 
replacement is due to any incident or event from active 
military service, or can be presumed to have been incurred in 
service, to include as secondary to service-connected 
bilateral pes planus, on either a causation or aggravation 
basis.


CONCLUSIONS OF LAW

1.  A right total knee replacement was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service, and a right total 
knee replacement was not due to, the result of, or aggravated 
by the veteran's service-connected bilateral pes planus.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  A left total knee replacement was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service, and a left total 
knee replacement was not due to, the result of, or aggravated 
by the veteran's service-connected bilateral pes planus.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2005 VA sent the Veteran a timely pre-
adjudicative letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a December 2008 letter which VA sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(d) 
(2008).

The Court has held that, in order to prevail on the issue of 
service connection, there must (1) be medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

The Veteran's service treatment records do not show any 
complaints or treatment related to his knees.  In addition, 
the veteran's post-service medical records do not show 
complaints or treatment related to his knees within a year of 
his active service.

Private treatment records show that in May 1993 the Veteran 
underwent a right total knee replacement after conservative 
measures, including rest, knee supports, the use of a cane, 
and anti-inflammatory agents, had failed over the prior six 
to nine months.  X-rays showed severe degenerative arthritis 
with evidence of medial joint space narrowing, and the 
Veteran had pain on ambulation.  In 2002 the Veteran 
underwent a left total knee replacement, and in March 2004 he 
had a left knee arthroscopy with debridement of scar tissue 
and a lateral release due to patellar maltracking, pain over 
the patellofemoral joint, and a limited range of motion.

At April 2004 VA treatment the Veteran complained that his 
left knee was still inflamed and swollen.  He said at May 
2004 treatment that the knee had not healed, was red and 
swollen, got irritated if he walked a little, was warm to 
touch after activity, and that the knee cap was not in place.  
At August 2004 VA treatment the veteran was measured and 
fitted for a left Genumedi knee sleeve.

J.B.B., D.O., a private orthopedist, wrote that in addition 
to the surgeries that the Veteran had undergone on his left 
knee, he had profound degenerative arthritis in his right 
knee.  Dr. B opined that it is as likely, or at least 
possible, that the Veteran's knee disabilities were caused 
secondary to his current service-connected pes planus.  He 
continued that it was possible that the veteran's total knee 
replacements were, in fact, due to or possibly accelerated by 
his activities in the service.  Dr. B felt that at least 50 
percent of the problems with the severe arthritis in the 
Veteran's knees were caused by the activities and trauma 
sustained at the time of his service.

The veteran had a VA examination in March 2005 at which he 
complained of bilateral knee pain and problems with his feet.  
On examination the veteran's knees were stable and had full 
extension and 100 degrees of flexion, both actively and 
passively.  The examiner reviewed the claims file and opined 
that the Veteran's need for bilateral knee replacements was 
more likely unrelated, caused by, or aggravated by his 
service-connected flat feet.  It was noted that approximately 
20 percent of the population has flat feet and that in most 
cases it is called flexible flat feet and does not cause 
significant disabilities.  He did not feel that the Veteran's 
service-connected flat feet contributed to, aggravated, or 
was related to the development of degenerative joint disease 
of the knees necessitating knee replacement.

In May 2005 Dr. B wrote that bilateral pes planus, along with 
the level of activity that the Veteran performed during his 
active service, could be one of the reasons for the advanced 
degenerative arthritis in his knees.  Dr. B's rationale was 
that the veteran put more pressure and load on the medial or 
inside aspect of the knee due to pes planus deformities, 
causing advanced wear to the inside of the knee.  Combined 
with jumping and running, this could lead to premature 
advanced arthritis in the knees.  Therefore, Dr. B felt that 
"the advanced arthritis of the knees could have been caused, 
at least possibly, by the secondary disability of a pes 
planus deformity."

The Veteran had another VA examination in July 2005 at which 
the examiner noted the May opinion of Dr. B discussed above 
and reviewed the entire claims file.  The Veteran walked with 
a cane, which he said was due to his knees.  The July 2005 VA 
examiner opined that the veteran's service-connected flat 
feet did not contribute directly to his total knee 
replacements, and he noted that there was no evidence in the 
literature establishing an increase in degenerative arthritis 
of the knees secondary to flat feet.

At July 2006 VA podiatry treatment the veteran said that he 
had pain that started in his left ankle and progressed to the 
knee.

R.L.F., D.C. wrote in November 2006 that he had treated the 
Veteran since 1985 and that he had arthritis of his feet that 
had spread to his knees, legs, hips, back, and neck.  Dr. F 
wrote that the veteran had knee replacements due to the 
severity of the arthritis, had been on pain medication most 
of his life, had difficulty standing and walking for long 
periods of time, and that the disabilities were initially 
sustained while in service.

In reviewing the medical evidence, it is noted that while the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is mindful that we must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

Dr. B wrote in May 2005 that it was possible that the 
Veteran's arthritis of his knees could have been caused by 
his pes planus.  Previously, Dr. B had written in March 2005 
that there was at least a 50 percent probability that the 
veteran's disabilities were service-related.  However, in the 
same March 2005 letter Dr. B wrote that it was as likely, 
"or at least possible," that the disabilities related to 
the Veteran's knees were cause secondary to the current 
service-connected disabilities (bilateral pes planus, rated 
10 percent disabling from October 1944).  The Board cannot 
give probative value to Dr. B's opinions because taken 
together they are speculative and only state that it is 
possible that the veteran's total knee replacements were due 
to his active service or secondary to his service-connected 
pes-planus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence merely indicating that a claimed 
disorder "may or may not" be related to service is too 
speculative to establish any such relationship). 

Dr. F wrote that the veteran's had arthritis of the knees, 
legs, hips, back and neck and these disabilities were 
initially sustained in service.  Significantly, Dr. F. 
included no rationale or analysis for his opinion.  He 
indicated that he treated the Veteran beginning about 4 
decades after service separation, with no acknowledgement of 
this large span of time before the first treatment.  This 
timeline alone tends to weigh against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability). The opinion's lack of 
analysis and data renders it of very limited probative value.   
As the Court has observed, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

On the other hand, the March 2005 and July 2005 VA examiners 
specifically examined the Veteran's knees.  The opinions of 
the VA examiners were offered following a review of the 
claims folder and were accompanied by a thoroughly explained 
rationale.  The explanations included recognition of the 
factors particular to the Veteran over the years.  In July 
2005, the examiner also had the benefit of the opinion of Dr. 
B., and this opinion was acknowledged but dismissed with 
explanation.  For these reasons, the 2005 opinions are found 
to be highly probative.   Unfortunately, the opinions by VA 
in 2005 did not support the Veteran's claims.    As the Board 
finds that the opinions of the VA examiners are more 
probative, the preponderance of the most competent and 
probative medical evidence shows that the Veteran's total 
knee replacements are not related to his active service on a 
direct basis or secondary to his service-connected pes 
planus.  See Wilson, supra.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral total knee replacements are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, knee replacements and the 
underlying diagnosis and etiology of arthritis, require 
specialized training for a determination as to such diagnosis 
and causation, and are therefore not susceptible of lay 
opinions on etiology.

Because the evidence preponderates against the claim of 
service connection for right and left total knee 
replacements, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a total right knee replacement is 
denied.

Service connection for a total left knee replacement is 
denied.






____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


